10 So.3d 1136 (2009)
N.S., Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-4723.
District Court of Appeal of Florida, Fourth District.
May 20, 2009.
Michael D. Gelety, Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
N.S. pleaded no contest to manslaughter and robbery, both second degree felonies. See §§ 782.07(1) and 812.13, Florida Statutes (2007). The judgment entered by the trial court, however, indicates that the crimes were first degree felonies. As such, we remand for the court to correct the typographical error on the judgment. We affirm in all other respects.
Affirmed.
FARMER, HAZOURI and GERBER, JJ., concur.